This is a suit filed by plaintiff, E. O. Hall, the appellant, against the Seaboard Air Line Railroad Company, a corporation, and Orange Crush Bottling Company of Alabama, a corporation, for damages for personal injuries alleged to have been sustained by him while walking along a public road. The public road crossed the railroad track of this railroad company. The engine of the railroad company collided with a motor truck of the bottling company as each was crossing, one the track and the other the public road, at this public road crossing, and by reason thereof the plaintiff was injured by being struck or hit by the truck or some of the contents of the truck.
There are two counts in the complaint. The defendants separately demurred to each count, because neither count showed a joint liability of the defendants, and there was a misjoinder of parties defendant, and on other grounds. Demurrers of the defendants to each count were sustained by the court. On account thereof plaintiff took a nonsuit, the cause was dismissed, plaintiff was taxed with the court cost, and this appeal by plaintiff is prosecuted from that judgment. The sustaining by the court of the demurrers of the defendants to each count of the complaint are the errors assigned.
Each defendant owed the plaintiff the duty to refrain from negligently injuring him while walking in or along the public road at or near this public road crossing, and each count shows the duty and breach of it with sufficient certainty by facts under our system of pleading. Michie, Dig. vol. 10, § 56, p. 595. Are the defendants jointly liable under the averments of each count of the complaint, is the real question presented by the demurrers. Each count alleges that the defendants or their respective agents, while acting within the line of their respective employments, so negligently conducted their *Page 604 
respective businesses that by reason thereof the engine of one and the truck of the other collided at this public road crossing, and as a proximate result or consequence of the collision the plaintiff was injured by being struck or hit by the truck or some of its contents, and he was a pedestrian in this public road at the time. In 29 Cyc. p. 565, note 69, we find the following:
"When the injury is the result of the concurring negligence of two or more parties they may be sued jointly or severally."
In 26 R. C. L. p. 764, § 13, note 9, we find:
"There is a class of cases in which the defendants are jointly and severally liable, although they are several and not joint tortfeasors, as where there is no concert of action or unity of purpose, but the acts are concurrent as to place and time, and unite in setting in operation a single destructive or dangerous force, which produces the injury."
In 1 Cooley on Torts (3d Ed.) p. 247, note 6, we find this:
"The weight of authority will, we think, support the more general proposition that, where the negligence of two or more persons concur in producing a single, indivisible injury, then such persons are jointly and severally liable, although there is no common duty, common design, or concert action."
This appears to be the general rule gathered from the text-writers, based on the opinions of the different courts; and it has met with approval of this court.
This court has written on this subject. The appellant, plaintiff, in drawing these counts, appears to have followed in part, at least, a count in Alabama Power Co. v. Talmadge,207 Ala. 86, 90, 93 So. 548, 552, held sufficient by this court under demurrer, in which the court wrote:
"The complaint, as amended, consisting of a single count, does not allege community of purpose between these appellants and the plumbing company; does not allege joint negligence; but it does show that at the moment of the injury to plaintiff's intestate the several acts of commission and omission charged to the defendants converged to the production of that injury. All the original parties defendant are thus alleged to have been guilty of concurrent negligence, and were liable in a joint action, though they had no common purpose and there was no concert of action. 1 Jaggard on Torts, pp. 212, 213. And in such case the parties defendant may be held responsible jointly or severally for the injury."
In McCoy v. L.  N. R. R. Co., 146 Ala. 337, 40 So. 107, this court stated this rule on this subject:
"A rational rule, deduced from the authorities supra, would seem to be that, 'where one has received an injury at the hands of two or more persons acting in concert, or acting independently of each other, if their acts united in causing a single injury, all of the wrongdoers are liable for the damages occasioned by the injury.' "
In Home Tel. Co. v. Fields, 150 Ala. 315, 43 So. 714, the same idea is thus expressed with approval by this court:
"If damage has resulted directly from concurrent, wrongful acts of two persons, each of them may be counted on as the proximate cause, and the parties held responsible jointly or severally for the cause."
The appellee insists the court below in this ruling on the demurrers followed the opinion in Richmond, etc., R. R. Co. v. Greenwood, 99 Ala. 501, 14 So. 495, and that it states a rule contrary to the principles hereinbefore declared. The principle discussed in that case is declared dicta therein. It is contrary to the present holding, and is unsound and disapproved.
These counts aver no facts showing a common design, or a concert of action, or joint negligence by the defendants which proximately caused the injury; but they each aver the negligence of each defendant united or concurred in proximately causing the collision, and by reason of the collision the injury was inflicted on the plaintiff. Each defendant is charged by allegation in each count to have been guilty of concurrent negligence, which proximately caused the collision and by reason thereof the plaintiff was injured. Under the averments of each count the defendants are jointly and severally liable for the injury. Authorities supra.
It results that the trial court erred in sustaining the demurrers of the defendants to each count of the complaint; they should have been overruled, and a decree to that effect will be entered here The judgment is reversed, and the cause remanded.
Reversed, rendered, and remanded.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.